EXHIBIT 10.116

LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT

This License, Supply and Distribution Agreement (this “Agreement”) is made and
entered into as of August 6, 2007, by and between Senetek PLC, a United Kingdom
public company with its offices located at 831 Latour Court, Napa, California
94558 (“Senetek”), and Triax Aesthetics, LLC, a Delaware limited liability
company with its offices located at 20 Commerce Drive, Cranford, New Jersey
07016(“Licensee”).

BACKGROUND

 

  A. Senetek has developed certain inventions and other proprietary intellectual
property relating to the use of the Compound (as defined below) as an ingredient
in topical dermatological and skin care products, and has filed patent
applications claiming such use as well as a trademark application for the
tradename of the Compound.

 

  B. Licensee desires to distribute, market and sell specific formulations
containing the Compound in the Field in the Authorized Channel within the
Territory (all as defined below).

Accordingly, in consideration of the mutual promises, covenants, and conditions
set forth below, the parties agree as follows:

 

1. DEFINITIONS

When used in this Agreement, each of the following capitalized terms shall have
the respective meanings set forth in this Article.

1.1 “Affiliate” means any corporation, partnership, proprietorship or other
legal entity directly or indirectly controlled by, controlling, or under common
control with another legal entity, “control” meaning, for purposes hereof, the
effective power to elect at least a majority of the Board of Directors or other
management body of a legal entity or to effectively direct the management of a
legal entity, by the ownership of voting securities, by contract, or otherwise.

1.2 “Agreement Date” means the date of this Agreement first set forth above.

1.3 “Applicable Laws” means all laws, rules, regulations and guidelines that
apply to the import, export, research and development, manufacture, marketing,
distribution, or sale of the Products hereunder or the performance of either
party’s obligations under this Agreement to the extent applicable and relevant
to such party.

1.4 “Anticipated Commercial Launch Date” has the meaning specified in
Section 3.10

1.5 “Authorized Channel” means the ethical market channel, comprised of the sale
of Products to (i) estheticians and dermatologists, plastic surgeons and other
physicians that prescribe or dispense topical dermatological preparations,
(ii) pharmacies for sale “behind the counter” and not in the health and beauty
aids section, (iii) medical clinics, health maintenance organizations and other
recognized prescription drug channels of trade, and (iv) distributors for resale
to the channels of trade referred to in clauses (i) through (iii), and such
other channels of trade, if any, as the parties may mutually agree from time to
time.



--------------------------------------------------------------------------------

1.6 “Backup Manufacturer” has the meaning specified in Section 3.3.5.

1.7 “Contract Quarter” means the three month periods beginning on the first day
of the first, fourth, seventh and tenth months of a Contract Year.

1.8 “Commercial Sale” means Licensee or its Affiliate taking a purchase order
for a Product from a non-Affiliate purchaser in the Field in the Authorized
Channel within the Territory.

1.9 “Compound” means the compound described in Schedule 1.9 hereto, known as
[***], in any form for use in the Field.

1.10 “Confidential Information” means marketing, sales, financial, scientific,
and other non-public and/or proprietary information concerning the products,
projects, businesses and operations of a party or its Affiliates disclosed by
such party to the other party or its Affiliates or of which the other party or
its Affiliates gains knowledge in performing this Agreement.

1.11 “Contract Year” means the twelve month period beginning on January 1, 2008
and each 12 month period thereafter.

1.12 “Distribution Rights” shall have the meaning specified in Section 2.1.

1.13 “Documentation” means the documentation relating to the Patents and the
Know-How.

1.14 “Field” means the non-prescription topical dermatological use of Products
containing the Compound in humans.

1.15 “Final Adjudication” means any decision by a Governmental Entity if either
(a) any and all appeals in connection with the adjudication are exhausted or
(b) the time for any such appeal shall have passed without such appeal having
been perfected.

1.15A “First Contract Year” means the twelve month period commencing on
January 1, 2008 and ending on December 31, 2008.

1.16 “GAAP” means United States generally accepted accounting principles,
consistently applied.

1.17 “Governmental Entity” means any competent governmental agency, board,
authority, commission, court or other entity having lawful jurisdiction.

1.18 “Initial Delivery Date” shall have the meaning specified in Section 3.3.2

1.19 “Initial Purchase Order” shall have the meaning set forth in Section 3.3.2

1.20 “Intellectual Property” means collectively the Patents, the Licensed
Trademark, the Know-How and such other trademarks, tradenames, copyrights,
designs and other proprietary rights related to or useful in the performance of
this Agreement that Senetek or any of its Affiliates now owns, has rights to or
hereafter acquires rights to specifically related to the development,
manufacture or use of the Compound or the Products in the Field in the
Authorized Channel in the Territory.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.21 “Know-How” means such special knowledge, trade secrets, laboratory
workbooks, manufacturing processes, recipes and formulas, testing and clinical
trial data, subject photos, and all other technical or other proprietary
information, whether or not patented or patentable, owned or controlled by
Senetek or its Affiliates at any time prior to or during the term of this
Agreement which Senetek is not prohibited from disclosing to Licensee and which
is specifically related to the development, manufacture or use of the Compound
or the Products in the Field in the Authorized Channel in the Territory.

1.22 "Licensed Trademark" means all rights within the Field in the Authorized
Channel within the Territory (including any registrations, applications or
common law rights) to the trademark and trade name “[***]” (or, if such trade
name is not in the opinion of Senetek's trademark counsel reasonably capable of
being registered as a trademark in the United States Patent and Trademark Office
(the "USPTO"), all such rights to such other trademark and trade name as Senetek
may apply to register as a designation for the Products as provided in
Section 3.2.1).

1.22A "Minimum Net Sales" shall have the meaning set forth in Section 3.9.

1.23 “Net Sales” means the aggregate amounts invoiced by Licensee or its
Affiliates from sales of Products to non-Affiliates, less, without duplication,
any and all (i) discounts, rebates and allowances granted by Licensee or its
Affiliates and taken by such non-Affiliate customers with respect thereto,
(ii) amounts actually allowed or credited by Licensee or its Affiliates for
returns of such Products, (iii) amounts actually written off by Licensee or its
Affiliates as uncollectible after reasonable commercial efforts to collect the
same, not to exceed [***]% of gross sales, (iv) tariffs, duties, value-added
taxes, sales taxes and/or use taxes directly imposed on Licensee or its
Affiliates in connection with the sale of Products, and (v) packaging, freight,
and insurance charges paid by Licensee or its Affiliates, to the extent
consistent with and recorded in accordance with GAAP

1.24 “Non-Performance Penalty Payment” has the meaning set forth in
Section 3.10.

1.24A “Packaging Specifications” means the standard packaging specifications for
the Base Products as agreed to by the parties which shall be developed and set
forth on Schedule 1.24A.

1.25 “Patents” means the patent application set forth on Schedule 1.25, any
additional patent applications, divisionals, continuations and continuations in
part filed by or on behalf of Senetek or its Affiliates in the Territory making
claims equivalent to or no broader than the claims of the patent application set
forth on Schedule 1.25, and any patents issued with respect to any of the
foregoing or entitled to the benefit of the priority dates thereof. and (ii) any
other patent applications and patents in the Territory that are filed by, issued
to or acquired by Senetek or its Affiliates as of the Agreement Date or any time
thereafter, the claims of which cover any Base Products or Additional Products.

1.26 “Products” means (i) the "Base Products", meaning the two products set
forth in Schedule 1.26 (comprising a lotion without SPF and a cream without SPF)
in standard packaging described in the Packaging Specifications which do not
exceed 3 oz. (85 g.) in Product content and which are labeled and marketed for
non-prescription use in reducing the appearance of lines and wrinkles or other
non-prescription "anti-aging" dermatological use ("Anti-Aging Use"") and
(ii) the "Additional Products", meaning (a) such larger sized Units of products
having the formulations set forth in Schedule 1.26 for Anti-Aging Use or
contained in packaging with specifications other than the Packaging
Specifications for Anti-Aging Use and (b) such other formulations of
non-prescription topical dermatological. preparations containing the Compound
alone or in combination with other active ingredients, whether for Anti-Aging
Use or other uses (such as skin whitening or acne rosacea), as Senetek may
determine to develop and offer to Licensee from time to time and as Licensee may
determine to accept as a Product for purposes of this Agreement, subject to the
parties' agreement on pricing and Minimum Net Sales of such Products as set
forth in Section 3.6.2).

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.26A “Roll Out Program” has the meaning set forth in Section 3.10.

1.26B "Samples" means Units of Products which Licensee distributes free of
charge or at a discount from list price for promotional purposes (but excluding
the Units that are the subject of the Initial Purchase Order).

1.27 “Specifications” means (i) the specifications and Packaging Specifications
for each Base Product and (ii) the specifications for any Additional Products
agreed to by the parties, which shall be developed and set forth on Schedule
1.26 as provided in Section 3.1.

1.28 “Territory” means Canada and the United States of America, its territories
and possessions including Puerto Rico and such countries of the Middle East on
which the parties may agree.

1.29 “Term” means the period starting on the Agreement Date and ending (if not
earlier terminated pursuant to the other terms of this Agreement) at the later
of (i) expiration of the fifteenth (15th) Contract Year or (ii) expiration of
the last Valid Claim covering the Products.

1.30 “Trademarks” means all rights within the Field in the Authorized Channel
within the Territory (including any registrations, applications or common law
rights) to any trademarks which Licensee may apply to register as a designation
for the Products as provided in Section 3.2.2 and such additional common law and
statutory trademarks, trade names, logos, trade dress and domain names (other
than the Licensed Trademark) as Licensee may use from time to time in connection
with the distribution, marketing and sale of the Products and in conjunction
with the Licensed Trademark as provided in the Agreement.

1.31 "Unit" means an individual unit of Product in its primary retail consumer
packaging, whether sold separately or as part of a collection or set.

1.32 “Valid Claim” means any claim of an issued patent that is included within
the Patents that has not expired or been deemed unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction that
is unappealable or unappealed in the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise.

 

2. LICENSE

2.1 Grant of License. Senetek hereby grants to Licensee during the Term (and
such post- Term period described in Section 9.4 hereof) an exclusive, even as to
Senetek, transferable (to the extent provided in Section 10.5) royalty-free
license under the Intellectual Property to distribute, market, warehouse and
sell the Products in the Authorized Channel in the Field in the Territory, and
the right to use the Documentation and Senetek’s Confidential Information to
facilitate such distribution, marketing, warehousing and sale, in each case
subject to the terms of this Agreement (the “Distribution Rights”). Licensee may
grant sublicenses under the Distribution Rights to its Affiliates and to
distributors. For the avoidance of doubt, the parties acknowledge that as of the
date hereof the application for the trademark “[***]” for the Products is
presently pending before the USPTO and, as promptly as practicable after the
Agreement Date, counterparts thereof (or of such other trademark application as
Senetek may determine as provided in Section 3.2.1) will be filed at Senetek’s
cost in each other country within the

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Territory. Upon registration of such trademark (or such other trademark as
Senetek may so determine) in the United States of America and such other
countries within the Territory in which it may be registered, Licensee shall be
granted an exclusive license (even as to Senetek) to the Licensed Trademark for
use in the Authorized Channel in the Field in the Territory without any further
action of th parties.

2.2 Exclusivity. During the Term Senetek and its Affiliates will not, in the
Field in the Authorized Channel in the Territory, (i) distribute, market or sell
Products or any other non-prescription topical dermatological product containing
the Compound or, except as provided in Section 2.3, any other compound with
respect to which Licensee would have a right of first offer pursuant to
Section 2.3, owned, licensed or developed by Senetek and its Affiliates, or
(ii) use the Licensed Trademark, or (iii) license, retain, authorize or contract
with any third party so to do. Senetek will use its best efforts to prevent the
Products and any other non-prescription topical dermatological product
containing the Compound or using the Licensed Trademark from entering the Field
in the Authorized Channel in the Territory. Without limiting the foregoing,
Senetek and its Affiliates shall not sell or otherwise provide any Products or
any other non-prescription product containing the Compound or using the Licensed
Trademark to any third party outside the Territory and/or outside the Authorized
Channel where Senetek has reason to believe that such Products or other products
containing the Compound or using the Licensed Trademark will be sold by such
third party in the Field in the Authorized Channel in the Territory. Nothing in
this Agreement shall be construed to limit Senetek’s right to use or license the
Intellectual Property or the Confidential Information or Documentation otherwise
than in the manner exclusively licensed to Licensee in Section 2.1.

2.3 Right of First Offer. During the Term, Licensee shall have the exclusive
right of first offer to obtain the right to (i) distribute, market, warehouse
and sell in the Field in the Authorized Channel in the Territory products
containing improved versions of the Compound, alone or in combination with other
compounds, or products containing other compounds covered by any of the Valid
Claims of the Patents (collectively "Improvements") and (ii) distribute, market,
warehouse and sell in the Authorized Channel in the Territory products
containing the Compound for approved prescription drug use in humans
(collectively, "Prescription Products"), developed or otherwise acquired by
Senetek or its Affiliates. At such time as Senetek determines, based on
preliminary studies, that an Improvement exhibits biological activity that may
make it commercially marketable or that a Prescription Product has been approved
or may be approvable for marketing in the Territory, Senetek shall give written
Notice thereof to Licensee, accompanied by such study and/or regulatory data as
may be in Senetek's possession or control that it is permitted to disclose to
Licensee, and Licensee shall have forty-five (45) days from the date that
Senetek gives such Notice (the “Notice Period”) to give Notice to Senetek
setting forth in reasonable detail the terms upon which Licensee would acquire
the right to distribute, market, warehouse and sell products containing the
Improvement in the Field in the Authorized Channel in the Territory or
Prescription Products in the Authorized Channel in the Territory, as the case
may be. During this Notice Period, Senetek shall not offer the Improvement or
the Prescription Product to any third party in the Authorized Channel in the
Territory. Senetek shall be permitted to give Notice, within fifteen (15) days
after receipt of any such Notice from Licensee, either accepting or rejecting
Licensee's offer and, if rejecting, may set forth Senetek's counter-offer, in
which event Licensee shall be permitted to give Notice within fifteen (15) days
accepting or rejecting Senetek's counter-offer and, if rejecting, may set forth
a final offer, which Senetek shall accept or reject within fifteen (15) days. If
Senetek elects not to accept Licensee's offer and any final offer (or if no
Notice setting forth an offer or final offer is made by Licensee within the
periods prescribed above) Senetek shall be free subject to the terms of this
Agreement to grant such rights to others on terms no better to such other party
than those last offered by Licensee.



--------------------------------------------------------------------------------

2.4 No Other Right. It is expressly understood that this Agreement grants no
rights to Licensee under the Intellectual Property except those express rights
set forth in Sections 2.1, 2.2 and 2.3. Without limiting the foregoing, Licensee
has no right pursuant to this Agreement to, and shall not, (i) manufacture or
package or have manufactured or packaged any products containing the Compound
that fall within the scope of a Valid Claim, (ii) distribute, market or sell or
knowingly permit its customers or distributors to re-distribute, re-market or
re-sell any Products that fall within the scope of a Valid Claim other than in
the Field in the Authorized Channel within the Territory, (iii) distribute,
market or sell products containing the Compound that fall within the scope of a
Valid Claim otherwise than in accordance with the terms of this Agreement, or
(iv) acquire or assert any co-ownership or other proprietary interest in any of
the Intellectual Property (including without limitation the Patents) by virtue
of its distribution, marketing or sale of products containing the Compound,
whether alone or in combination with other active ingredients in which Licensee
may have an ownership or other proprietary interest.

 

3. DEVELOPMENT, MANUFACTURE, MARKETING AND DISTRIBUTION OF PRODUCTS

3.1 Product Development and Formulation. Senetek has made available to Licensee
all currently existing in vitro and in vivo pre-clinical and clinical data
related to the Compound and all existing Product formulations, Product claim
substantiation and Product safety testing data, and will continue to make
available to Licensee all future like data related to the Products as from time
to time constituted which Senetek is not prohibited from disclosing pursuant to
agreements with third parties. Senetek shall be responsible for the design,
development, scope and conduct of all future Product development, testing and
clinical trials and for the formulation, Specifications and product claims for
all Products, provided that Senetek shall not include in any Product's
Specifications any compound or other ingredient other than the Compound
requiring payment of royalty or other compensation to any third party without
Licensee's prior, written approval. In addition, Senetek shall conduct such
Product stability, preservative challenge and like testing as the parties
determine is reasonably appropriate for the manufacture and storage of the
Products and as required by Applicable Laws pending their distribution by
Licensee. Senetek shall be solely responsible for all costs related to such
Product development, testing and clinical trials and such Product stability,
preservative challenge and like testing. The Specifications of each Base Product
and Additional Product shall be annexed as an addendum to Schedule 1.26. Senetek
shall use its best efforts to complete development of the Base Products no later
than the dates set forth on Schedule 1.26.

3.2 Intellectual Property Development and Protection; Trademark

3.2.1 Senetek has made available to Licensee the patent application set forth in
Schedule 1.25 and all prosecution files and records in its possession related
thereto. Senetek will promptly file appropriate counterparts of such application
in such other countries within the Territory as the parties shall determine and
will consult with Licensee with respect to any notices from or correspondence
with the USPTO or any other Governmental Entity with respect thereto and the
development, filing and prosecution of any subdivisions, continuations,
continuations in part or additional applications related to the Compound or any
Product for use in the Field in the Territory. In addition, Senetek has made
available to Licensee all applications and registrations for the Licensed
Trademark and all prosecution files and records related thereto, will promptly
file appropriate counterparts of such application in all other countries within
the Territory and shall use commercially reasonable best efforts to prosecute
such applications and will consult with Licensee with respect to any notices
from or correspondence with the USPTO or any other Governmental Entity or third
party with respect to the Licensed Trademark. If, in the opinion of



--------------------------------------------------------------------------------

Senetek's trademark counsel, the trade name “[***]” is unlikely to be
registrable with the USPTO as a statutory trademark to designate Products,
Senetek shall consult with Licensee with respect to an alternate trade name that
in the opinion of Senetek's trademark counsel is likely to be registrable with
the USPTO as a statutory trademark to designate Products, shall use commercially
reasonable best efforts to file applications for registration thereof throughout
the Territory as promptly as practicable, and shall keep Licensee advised of its
progress with the prosecution and maintenance of such applications and any
registrations for the Licensed Trademark or the enforcement thereof. Senetek
shall have sole and exclusive ownership of the Patents, the Licensed Trademark
and all other Intellectual Property, Know-How and Documentation licensed to
Licensee pursuant to this Agreement, and Senetek shall be solely responsible for
all costs related to the foregoing, the payment of all fees required for the
maintenance of all Patents, the Licensed Trademark and all other Intellectual
Property, the defense of the Patents, the Licensed Trademark and all other
Intellectual Property against challenge by any Governmental Entity or third
party, and the prosecution of actions against any third party that may infringe
any of the Patents, the Licensed Trademark or any other Intellectual Property.
Senetek shall use commercially reasonable best efforts to obtain Patent and
Licensed Trademark protection for the Products throughout the Territory
(including, but not limited to, by the continued prosecution of any patent and
trademark applications that are on file as of the Agreement Date or are filed
hereafter during the Term), shall use best efforts to maintain in force all
issued Patents and Licensed Trademark registrations for the Products at all
times during the Term, and shall keep Licensee reasonably informed with respect
to the foregoing matters and take into consideration Licensee’s reasonable
suggestions with respect to such matters.

3.2.2 All Products shall be packaged and sold under Licensee's Trademark in
conjunction with the Licensed Trademark, and all packaging shall bear the
parties' respective principal corporate names in equal type size and prominence
as follows: "Senetek/Triax". Licensee has made or will make available to Senetek
all applications and registrations for the Trademark and all prosecution files
and records related thereto, will promptly file appropriate counterparts of such
application in all other countries within the Territory and shall use
commercially reasonable best efforts to prosecute such applications and will
consult with Senetek with respect to any notices from or correspondence with the
USPTO or any other Governmental Entity or third party with respect to such
Trademark. If, in the opinion of Licensee's trademark counsel, the Trademark is
unlikely to be registrable with the USPTO as a statutory trademark to designate
Products, Licensee shall consult with Senetek with respect to an alternate trade
name that in the opinion of Licensee's trademark counsel is likely to be
registrable with the USPTO as a statutory trademark to designate Products, shall
use commercially reasonable best efforts to file applications for registration
thereof throughout the Territory as promptly as practicable, and shall keep
Senetek advised of its progress with the prosecution and maintenance of such
applications and any registrations for such Trademark or the enforcement
thereof. Licensee shall in its sole discretion select any other Trademarks to be
used in the marketing of the Products under this Agreement. During the Term and
at all times thereafter, Licensee and/or its designees shall solely own all
rights to the Trademarks and any applications and registrations for the
Trademarks. Licensee shall be solely responsible for the payment of all fees
required for the maintenance of all Trademarks, the defense of the Trademarks
against challenge by any Governmental Entity or third party, and the prosecution
of actions against any third party that may infringe any of the Trademarks.
Licensee shall use commercially reasonable efforts to maintain Trademark
protection for the Products throughout the Territory (including, but not limited
to, by the continued prosecution of any applications that are included in the
Trademarks at any time during the Term), shall use its best efforts to maintain
in force all issued Trademarks for the Products at all times during the Term,
and shall keep Senetek reasonably

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

informed with respect to the foregoing matters and take into consideration
Senetek's reasonable suggestions with respect to such matters. During the Term,
Senetek and its Affiliates shall not use the Trademarks or any marks and names
that are confusingly similar thereto, anywhere in the Territory without the
prior, written consent of Licensee.

3.3 Product Manufacturing, Packaging. Except as expressly provided herein,
Senetek shall be solely responsible for the manufacturing and packaging of all
Products and shall manufacture, package and ship the same to Licensee free of
charge. The Products shall be manufactured by a contract manufacturer appointed
by Senetek. Senetek shall enter into a written agreement with the contract
manufacturer which is consistent with the terms and conditions of this
Section 3.3 and which expressly identifies Licensee as a third party beneficiary
of Senetek’s rights under such agreement. Senetek shall provide Licensee with a
true and correct copy of such agreement promptly after it is signed. All
Products shall be manufactured in accordance with the Specifications therefor as
in effect on the date of manufacture, shall not be adulterated or misbranded,
and shall be in full compliance with all applicable cosmetic good manufacturing
practices requirements (“CGMP”) and all Applicable Laws (including, but not
limited to, all Applicable Laws relating to any active pharmaceutical
ingredients or other drugs contained in any of the Products). Notwithstanding
the foregoing, Licensee shall pay Senetek its direct expenses without mark up of
manufacturing, packaging and shipping any Samples supplied to Licensee
hereunder. During the period commencing on the Agreement Date and through the
last day of the First Contract Year, Licensee shall pay [***]% of the total
purchase price of Samples at the time of its order therefor, with the balance of
all amounts payable to Senetek for Samples delivered hereunder to be paid within
thirty (30) days following delivery of the Samples F.O.B. Licensee's receiving
dock. Thereafter during the remainder of the Term, all amounts shall be payable
to Senetek for Samples delivered hereunder within thirty (30) days following
delivery of Products F.O.B. Licensee's receiving dock. Licensee shall make full
payment for Samples as above provided notwithstanding that it may have any
dispute or may have given any Exception Notice with respect thereto as provided
in Section 3.3.4. The minimum order size for each stock keeping unit of Product
shall be 5,000 Units. All shipments of Products to be delivered to Licensee
under this Agreement shall be sampled and analyzed by or on behalf of Senetek to
confirm that they meet the Specifications. Senetek shall deliver or cause to be
delivered with each shipment of Products a certificate of analysis (or similar
document) stating that the Products being delivered meet the applicable
Specifications. In addition, Senetek shall provide Licensee with a Certificate
of Compliance with the initial shipment of Products and thereafter annually for
each Contract Year during the Term. Senetek shall cause its contract
manufacturer or sub-contractor to package the Base Products in accordance with
the Packaging Specifications and all other Products in accordance with packaging
designs and specifications developed by Senetek in consultation with Licensee,
which shall be annexed to Schedule 1.24A, and in accordance with all Applicable
Laws. All Product packaging shall, to the extent that space can reasonably
accommodate the same, include the following or a similar statement presented in
a manner consistent with industry practice: “Sold under license from Senetek
PLC” with the patent or patent application number applicable in the country of
sale indicated.

3.3.1 Delivery Forecast. Except for the Initial Purchase Order provided for in
Section 3.3.2 below, not later than the end of the second month of each Contract
Quarter during the Term, Licensee shall deliver to Senetek a rolling forecast
covering the next four (4) Contract Quarters (the “Delivery Forecast”), which
shall specify Licensee’s estimated order requirements of Products (including any
Samples), based on manufacturing batch sizes and multiples thereof, desired
formulations, and required delivery dates and destinations for the Product. The
first Contract Quarter covered by each Delivery Forecast shall be considered a
firm order. Senetek shall cause its contract manufacturer to manufacture and
ship Products on the delivery dates specified in any purchase order submitted
hereunder to the extent the same are consistent with

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the current Delivery Forecast, and to the extent the same are not so consistent,
Senetek shall cause its contract manufacturer to use its best efforts to
manufacture and ship on the delivery dates so specified, subject to its capacity
and production scheduling requirements, and Licensee shall be obligated to
purchase at least the quantity of each Product set forth in the first Contract
Quarter of each Delivery Forecast.

3.3.2 Purchase and Sale; Acceptance. Subject to the terms hereof, during the
Term, Senetek shall sell and deliver to Licensee, and Licensee shall purchase
and accept, the Products pursuant to orders submitted by Licensee to Senetek in
accordance with provisions hereof. All deliveries of Product shall be deemed
accepted by Licensee unless Licensee shall deliver an Exception Notice to
Senetek in accordance with Section 3.3.4 below. Within fifteen (15) days of the
date of execution of this Agreement the parties will agree upon the number of
Units of the Products pricing, payment terms and pre-launch packaging for use in
the Roll Out Program (as hereinafter defined) for the Products. Licensee will
thereafter submit to Senetek and Senetek will accept an initial purchase order
for the number of Units of the Products with the pricing, payment terms and
pre-launch packaging agreed upon by the parties with a delivery date of
October 1, 2007 (the "Initial Delivery Date") for use in the Roll Out Program
(as hereinafter defined) for the Products. (the "Initial Purchase Order").

3.3.3 Title and Risk of Loss. All Products to be delivered to Licensee under
this Agreement shall be shipped by Senetek's contract manufacturer to Licensee
fully insured against risk of loss, theft, seizure and destruction. Title and
risk of loss with respect to all shipments of Product shall pass from Senetek to
Licensee F.O.B. Senetek’s contract manufacturer’s shipping dock in locked
containers bound for Licensee’s receiving dock (currently located in Cranford,
New Jersey, USA). Licensee shall maintain at all time during the Term property
casualty insurance with an insurance company or companies rated at least Best AA
covering the Products (other than Samples) from the date title and risk of loss
pass to Licensee through the date of resale by Licensee or its Affiliates for
the full cost of replacement of such Products, including shipping and transit
insurance, naming Senetek as a third party loss payee beneficiary.

3.3.4 Licensee Right of Review; Exception Notice. Licensee may conduct its own
analyses on each shipment of the Product, in whatever form, delivered by or on
behalf of Senetek pursuant to this Agreement. Licensee shall notify Senetek in
writing within thirty (30) days after its receipt of any shipment of Product if
in Licensee's opinion the same does not comply with Licensee’s order, does not
meet the Specifications (including, but not limited to, any applicable release
specifications), is adulterated or misbranded, or is otherwise reasonably
determined by Licensee not to comply with any Applicable Laws or Applicable
Permits (as defined below) (each such notice, an “Exception Notice”). Any
dispute arising between Senetek and Licensee concerning the conformity of any
shipment of Product which cannot be settled between the two parties within
thirty (30) days following Licensee’s delivery of such notice, shall be
submitted to an independent testing laboratory jointly agreed to by the parties
in good faith. The laboratory’s report of its analysis shall be delivered to
each party simultaneously. The decision of said laboratory shall be binding on
Senetek and Licensee. To the extent that the report of analysis states that any
portion of a shipment does not comply with Licensee’s order, does not meet the
Specifications (including, but not limited to, any applicable release
specifications), is adulterated or misbranded, or otherwise does not comply with
any Applicable Laws or Applicable Permits (as defined below), (i) Senetek shall
or shall cause its contract manufacturer to accept return of such Products at
either Senetek’s or the contract manufacturer's shipping expense and to replace
the same without payment by Licensee, (ii) Senetek shall or shall cause its
contract manufacturer to pay Licensee interest on the purchase price paid for
any Samples included among such



--------------------------------------------------------------------------------

Products from the date of payment at the rate of [***] ([***]%) per month, and
(iii) the charges of such independent testing laboratory for such analysis and
report shall be paid by Senetek or Senetek's contract manufacturer. To the
extent that the report of analysis does not so state, the charges of such
independent testing laboratory and all other costs and expenses arising from
Licensee's decision to conduct such analysis shall be paid by Licensee.

3.3.5 Backup Manufacturer. Prior to the Anticipated Commercial Launch Date of
the Product, Senetek will notify Licensee in writing of at least one (1) third
party manufacturer (i.e., in addition to the contract manufacturer for the
Product appointed under this Section 3.3) that is reasonably acceptable to
Licensee and that would be capable of manufacturing Products on short notice in
the event of supply failure on the part of the appointed contract manufacturer
(the “Backup Manufacturer”). Senetek will be responsible for ensuring the
continued availability throughout the Term of such Backup Manufacturer or an
alternative Backup Manufacturer to manufacture the Products on short notice.

3.3.6 Notice of Third Party Audit. Each party shall give the other party
telephonic notice (with written confirmation) of any pending or threatened audit
related to the Product (including, without limitation, the manufacture,
production, sale, distribution, import/export or testing of the Product, in
whatever form) by any Governmental Entity or other authorized person, regardless
of whether such audit is of Licensee, Senetek, Senetek’s contract manufacturer
or any company or other person (other than Licensee) with which Senetek or its
contract manufacturer has an agreement related to the Product or any ingredient
thereof or process used in connection with the manufacture thereof, including,
without limitation, any suppliers of raw materials used in the manufacture of
the Product, in each case which audit affects or could reasonably be expected to
affect the performance of Senetek’s obligations under this Agreement or
otherwise affect Licensee’s sale or distribution of the Product (each, an
“Audit”); provided, however, that neither party shall be required to give such
notice to the other of an Audit by any person that is conducted in the ordinary
course pursuant to an agreement between Senetek and such person and not in
response to any suspected violation or noncompliance. Each party shall provide
any notice to the other party required under this Section 3.3.6 as soon as
practicable, but in any event within five (5) business days, following the date
such party first becomes aware of such Audit, and shall provide the other party
with any documentation or other information provided or available to it relating
to any such Audit, and shall provide the other party reasonable opportunity to
review and comment upon, prior to submission, any response to such Audit. Each
party shall keep the other party fully apprised of the progress and results of
any Audit and shall immediately provide the other party with the results of such
Audit following its conclusion.

3.3.7 Notice of Regulatory Action. Each party shall provide the other party with
notification of its receipt (or the receipt by any Person with which a party has
an agreement related to the Product, including, without limitation, suppliers of
raw materials and contract manufacturers) of any warning, enforcement, penalty,
default, non-compliance, notice of violation or any similar letters, notices,
investigations, requests for information or orders from or of any Governmental
Entity or other authorized person that relate to the Product. Each party shall
provide any notice to the other party required under this Section 3.3.7 as soon
as practicable, but in any event within twenty-four (24) hours, following the
date such party first receives or becomes aware of any such regulatory action,
and shall provide the other party with any documentation or other information
provided or available to it relating thereto. Notwithstanding anything herein to
the contrary, Senetek maintains sole responsibility for any matter pertaining to
such regulatory actions to the extent such regulatory action does not relate to
the labeling, trademarking

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(except in connection with the Licensed Trademark), marketing, distribution or
sales of the Product. Each party shall have the right to review and comment on
any responses of the other party to any such regulatory action.

3.4 Product Marketing and Promotion. Licensee shall use commercially reasonable
efforts to market and promote the Products in such manner as to maximize their
branding as exclusive high-end non-prescription dermatological products and
their acceptance by estheticians and dermatologists, plastic surgeons and other
physicians that prescribe or dispense topical dermatological preparations.
During the period from the Agreement Date through the end of the First Contract
Year, Licensee shall submit to Senetek for its written approval all product
marketing, advertising and promotional materials and strategies, and thereafter
Licensee shall have discretion to establish such changes in marketing,
advertising and promotional materials and strategies as it may determine, after
consultation with Senetek. In the event that during the first Contract Year, an
objection or comments to the marketing, advertisng or promotional materials is
not received within ten (10) business days after acknowledged receipt by
Senetek, then such materials shall be deemed to be approved and Licensee shall
be free to use such materials in the marketing, promotion and advertising of the
Products. Licensee shall prominently display the Licensed Trademark in
conjunction with the Trademarks in all advertising, marketing and promotional
materials for the Products. Licensee agrees that in advertising, marketing and
selling Products it shall not make any negative or disparaging claims with
respect to any products licensed by Senetek to third parties without Senetek's
prior approval, provided that the foregoing shall not limit Licensee’s right to
make general superiority claims, in compliance with Applicable Laws, and
aggressively promote and market the Products. Licensee shall be solely
responsible for all of its costs of marketing and promoting the Products and all
of its administrative costs related to Licensee's performance of this Agreement,
except as provided in Section 3.8.1.

3.5 Product Distribution. Commencing on the first day of the First Contract Year
and for the remainder of the Term, Licensee shall maintain a sales force of not
less than twenty (20) sales representatives experienced in sales of topical
skincare products to dermatologists, plastic surgeons and estheticians (the
“Dispensing Salesforce”). Licensee shall use commercially reasonable efforts to
cause the Dispensing Salesforce to distribute the Products in such manner as to
maximize their penetration throughout the Authorized Channel in the Territory
consistent with their branding referred to in Section 3.4. Except as provided in
Section 3.8.1, Licensee shall be solely responsible for the costs of the
Dispensing Salesforce and all of its other expenses related to the distribution
of the Products. Licensee shall use reasonable care and commercially reasonable
efforts, equivalent to those used to safeguard its other commercial inventories
and properties, to safeguard the Products while in Licensee's and its
Affiliates' possession and control and during shipment to its and its
Affiliates' customers, and shall be liable for the cost of replacement of any
Products (other than Samples) lost or damaged as a result of a violation of the
foregoing to the extent not covered by the property casualty insurance referred
to in Section 3.3.3.

3.6 Resale Price of Products.

3.6.1 Except for the Initial Purchase Order, the resale pricing of which shall
be as set forth in Schedule 3.3.2, and except for any Samples, unless otherwise
agreed by the parties Licensee's resale price for Base Products in the United
States of America and Canada shall be not less than $[***] per Unit, subject to
adjustment not more frequently than once per Contract Year (commencing with the
second Contract Year) in connection with the setting of the Annual Budget for
such Contract Year as provided in Section 3.9.

3.6.2 If the parties wish to develop and launch Additional Products, the parties
will negotiate in good faith the resale prices to be charged by Licensee for
each such Additional Product and the

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Minimum Net Sales of each such Additional Product to be achieved by Licensee
during the first full Contract Year after its launch for purposes of
Section 3.9, and the parties will execute an addendum to Schedule 1.26 setting
forth the agreed specifications and resale price of such Additional Product and
the Minimum Net Sales of such Additional Product for the first Contract Year
after its launch.

3.6.3 For the avoidance of doubt, except for payment obligations of Licensee
specifically provided for in this Agreement other than in this Section 3.6, the
Net Sales remittances provided for in Section 3.8 shall be the sole
consideration payable to Senetek with respect to Senetek's manufacture and sale
to Licensee and Licensee's distribution, marketing, warehousing and sale of the
Products in the Field in the Authorized Channel within the Territory in
accordance with the terms of this Agreement, and Licensee shall not be subject
to payment of, nor shall Senetek be entitled to receive, any royalty or other
payment with respect thereto.

3.7 Reserved.

3.8 Sales and Marketing Fee; Net Sales Remittances.

3.8.1 With respect to the period from the Agreement Date through the end of the
first Contract Year, Senetek shall pay a sales and marketing fee to Licensee
(the "Marketing Fee") of four million five hundred thousand dollars ($4,500,000)
in four equal installments. The first installment of the Marketing Fee of [***]
($[***]) shall be payable on the Agreement Date and the three successive
installments of the Marketing Fee shall be payable on the first day of the
first, second and third Contract Quarters of the first Contract Year.

3.8.2 In consideration of the Marketing Fee and the rights granted Licensee
pursuant to this Agreement, with respect to the period from the Agreement Date
through the end of the First Contract Year all proceeds of Licensee's and its
Affiliates' Net Sales of Products shall be for Senetek's account until such time
that the proceeds of Licensee's and its Affiliates' Net Sales of Products reach
$10,800,000. When the proceeds of Licensee's and its Affiliates' Net Sales of
Products during the First Contract Year reach $10,800,000, Senetek and Licensee
shall meet and negotiate in good faith a revised revenue sharing arrangement for
the remainder of the First Contract Year. In each subsequent Contract Year,
fifty percent (50%) of the proceeds of Licensee's and its Affiliates' Net Sales
of Products shall be for Senetek's account with the other fifty percent (50%) of
the proceeds of Licensee's and its Affiliates' Net Sales of Products being for
Licensee's account. All proceeds of Net Sales of Products remittable to Senetek
shall be held in a segregated lock box or similar account, not available to
creditors or investors of Licensee and for the exclusive benefit of Senetek,
pending distribution to Senetek as herein provided. Within thirty (30) days
after the end of each of the first eleven (11) calendar months of each Contract
Year, Licensee shall deliver to Senetek a remittance report in the form annexed
as Schedule 3.8.2 setting forth the gross receipts from Licensee's and its
Affiliates' sales of Products during the preceding calendar month, the amounts
deducted therefrom in determining Net Sales, documentation supporting such
deductions (including any bad debt write-offs), and Licensee's and its
Affiliates' month-end inventory of Products, and shall remit to Senetek by wire
transfer to such account as Senetek may designate from time to time the full
amount of the proceeds of Licensee's and its Affiliates' Net Sales set forth in
such report which may be due Senetek hereunder. Within sixty (60) days after the
end of each Contract Year Licensee shall deliver to Senetek an annual report in
the form annexed as Schedule 3.8.2 setting forth the gross receipts from
Licensee's and its Affiliates' sales of Products during the preceding Contract
Year, all items

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

deducted therefrom in determining Net Sales, and all adjustments, if any, being
made to the Net Sales as reported in the remittance reports previously furnished
for such Contract Year, documentation supporting such deductions (including any
bad debt write-offs), and Licensee's and its Affiliates' year-end inventory of
Products, and shall remit to Senetek by wire transfer to the account designated
by Senetek the amount of all proceeds of Net Sales for such Contract Year set
forth in such report to which Senetek is entitled and not theretofore remitted
and, if any adjustment to the Net Sales remittable for any calendar month
results in an underpayment with respect to such calendar month in excess of
[***]( [***]%), Licensee shall remit an amount equal to [***]( [***]%) per month
of the underpayment from the date it should have been paid to the date of
payment.

3.9 Minimum Net Sales in First Contract Year. The parties agree that the Minimum
Net Sales of Products during the First Contract Year (excluding sales of any
Products sold between the Agreement Date and December 31, 2007) shall be ten
million eight hundred thousand dollars ($10,800,000) except to the extent Net
Sales are reduced as a result of a Senetek default of its obligations hereunder
or an interruption or other supply failure (including force majeure) (a “Supply
Failure Event”) in which case the minimum shall be reduced to the extent of such
Supply Failure Event. To the extent that Licensee's remittances of the proceeds
of Net Sales as reflected in the annual report for the First Contract Year
provided for in Section 3.8.2 are less than $10,800,000 then Licensee shall
remit, with the annual report and regular remittance for the First Contract Year
provided for in Section 3.8.2, a further remittance equal to the amount by which
Licensee's remittances for the First Contract Year are less than $10,800,000.

3.9A. Minimum Net Sales in Subsequent Contract Years. Not later than ninety
(90) days before the end of the First Contract Year and any subsequent Contract
Year, the parties shall negotiate in good faith with respect to the Annual
Budget for the upcoming Contract Year, which shall include the resale prices and
Minimum Net Sales of Base Products to be applicable for the following Contract
Year and the resale prices and Minimum Net Sales of any Additional Products
agreed between the parties as provided in Section 3.6.2. If the parties fail to
reach agreement upon the resale prices and Minimum Net Sales applicable for the
second or any subsequent Contract Year before the beginning of such second or
subsequent Contract Year, then either party shall have the option, exercisable
by written Notice to the other of not less than ten (10) days after the
beginning of such second or any subsequent Contract Year, to terminate this
Agreement, provided that if neither party gives the other such Notice, the
resale price per Unit for each Product shall be $[***] and the Minimum Net Sales
for the subsequent Contract Year shall be [***]% of the prior year’s Minimum Net
Unit Sales. If Licensee fails to sell at least the Minimum Net Sales applicable
to the second or any subsequent Contract Year, Licensee shall pay to Senetek,
with the itemized annual report for such Contract Year, [***]% of the difference
between the Minimum Net Sales applicable to such Contract Year and the actual
Net Sales for such Contract Year except to the extent Net Sales are reduced as a
result of a Supply Failure Event in which case the Minimum Net Sales for such
Contract Year shall be reduced to the extent of such Supply Failure Event.

3.10 Deadline for First Commercial Sale. The parties acknowledge that following
the Agreement Date approximately sixty (60) days will be required for Senetek to
complete development of the Base Product(s), select the Licensed Trademark and
scale up a contract manufacturer, deliver the Products per the Initial Purchase
Order and to perform such other actions as are set forth in this Agreement, and
for Licensee to select the Trademark, develop marketing and promotional
materials and organize and train the Dispensing Salesforce (the “Required
Actions”). Senetek and Licensee agree to use their respective commercially
reasonable efforts to complete in all material respects all of their

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

respective Required Actions in order for the introductory launch of the Product
in the form of an agreed upon product rollout/clinical seeding program to occur
on or before October 15, 2007 (the “Roll Out Program”) with the first Commercial
Sale to occur on or before the end of the February 2008 meeting of the American
Academy of Dermatologists (“Anticipated Commercial Launch Date”). If Senetek has
completed its Required Actions and is otherwise in compliance with all of its
representations, warranties and covenants hereunder and Licensee fails to
initiate the Roll Out Program prior to October 15, 2007, then Licensee shall pay
to Senetek a non refundable penalty fee in the amount of [***] ($[***])(the
“Non-Performance Penalty Payment”). In the event Licensee fails to cause the
first Commercial Sale to occur on or before the Anticipated Commercial Launch
Date and Senetek is otherwise in compliance with all of its obligations
hereunder, Senetek may terminate this Agreement on thirty (30) days written
notice to Licensee, provided that if either party has failed to use its
commercially reasonable efforts as above provided, then the foregoing dates
shall be tolled for the period of the delay caused by such failure to use
commercial reasonable efforts. Upon termination of this Agreement by Senetek
pursuant to this Section 3.10 hereof, Licensee shall repay to Senetek all
Marketing Fees paid to Licensee as of the date of termination and a penalty
payment of [***] ($[***]) in full and final satisfaction of all Licensee’s
obligations hereunder.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES

4.1 Representations, Warranties and Covenants of Licensee. Licensee represents,
warrants and covenants as of the Agreement Date and at all times during the Term
as follows:

4.1.1 Qualifications and Authorization. Licensee is a limited liability company
duly formed, validly existing and in good standing under the laws of Delaware
with full corporate power and authority to conduct its business as it is now
conducted and to enter into and perform this Agreement. Licensee is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which its operations or ownership of assets or its performance
of this Agreement requires such licensing or qualification.

4.1.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Licensee with any of the provisions hereof,
will (i) violate or conflict with any provision of the charter documents of
Licensee (ii) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the creation of any
encumbrance upon any of Licensee’s assets under, any of the terms, conditions or
provisions of any material contract, indebtedness, note, bond, indenture,
security or pledge agreement, commitment, license, lease, franchise, permit,
agreement, or other instrument or obligation to which Licensee is a party, or
(iii) violate any statute, rule, regulation, ordinance, code, order, judgment,
ruling, writ, injunction, decree or award applicable to Licensee, except, in the
case of each of clauses (i), (ii) and (iii) above, for such violations,
conflicts, breaches, defaults or creations of encumbrances which, in the
aggregate, would not have a material adverse affect on the business of Licensee
taken as a whole or any adverse effect on its ability to fully perform this
Agreement.

4.1.3 Compliance with Laws. Licensee shall comply in all material respects with
all Applicable Laws in its performance of this Agreement.

4.1.4 Acknowledgement of Senetek Patents’ Validity, Enforceability and
Ownership. In consideration of the benefits of this Agreement, Licensee, for
itself and its Affiliates, successors and permitted assigns and sub-licensees of
the Patents, during the Term of this Agreement irrevocably acknowledges, admits
and concedes that to its knowledge (i) all rights, title and

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

interest in the Patents are owned by Senetek and its Affiliates and (ii) all
claims of the Patents are valid. During the Term of this Agreement, Licensee,
for itself and its Affiliates, successors and permitted assigns and
sub-licensees of the Patents, does also relinquish and waive all rights to
dispute said ownership and validity in any proceeding of any nature, covenants
that it and they will not assert, either affirmatively or defensively, in any
proceeding of any nature, any matter inconsistent with said ownership and
validity, agrees and acknowledges that the foregoing shall act as a complete
defense and bar to any proceeding of any nature challenging such ownership or
validity or any of them, and consents to the entry of temporary and permanent
injunctions to bar any breach or threatened breach of any of the foregoing,
without the filing on behalf of Senetek of any bond or other security. Nothing
herein shall be construed to limit the right of Licensee, or any of its
Affiliates, successors and permitted assigns or sub-licensees of the Patents, to
contest the ownership or validity of any Patent following the Term.

4.1.5 No Broker. Licensee has not retained any finder, broker, or other similar
intermediary in connection with the transactions contemplated by this Agreement.

4.1.6 Permits. Licensee has and will maintain and will require any of its
distributors or other commercial partners in performing this Agreement to have
and maintain during the Term all permits, licenses and other authorizations
required under Applicable Laws to permit Licensee or such third parties to
market and distribute the Products in the Territory.

4.1.7 No Debarment. Neither Licensee nor any individual or company employed or
engaged by Licensee in connection with any work to be performed under this
Agreement has been debarred under Section 306(a) or (b) of the United States
Federal Food, Drug and Cosmetic Act, 21 U.S.C.§301 et seq., or other Applicable
Law, and no debarred individual or company will in the future be employed or
engaged by Licensee in connection with any work to be performed hereunder.

4.1.8 Trademarks. Prior to use thereof on or with respect to any Products,
Licensee will to its knowledge without due inquiry be the sole and exclusive
owner of the Trademark. Licensee has, and prior to use thereof on or with
respect to any Products, will have, no knowledge of the existence of any
trademarks or any other intellectual property right owned or filed by any third
party that would be infringed by Licensee using any such Trademarks (other than
the Licensed Trademark) in the marketing, distribution and sale of the Products.

4.1.9 Legal Proceedings. There is no action, suit, proceeding or investigation
pending or, to Licensee's knowledge, currently threatened, against Licensee or
any other company or other person that questions the validity of this Agreement
or the right of Licensee to enter into this Agreement, or to consummate the
transactions contemplated hereby, nor does Licensee have knowledge that there is
any basis for the foregoing. Licensee is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any
Governmental Entity, which would adversely affect its rights or obligations
hereunder or the transactions contemplated hereby.

4.1.10 No Unsolicited Bids. Licensee, for itself and its Affiliates, successors
and permitted assigns and sub-licensees, irrevocably agrees that from the
Agreement Date through the end of the Term it and they will not, individually or
as a member of any “group” (as such term is defined under the United States
Securities Exchange Act) (i) purchase, own or acquire rights in securities of
Senetek or American Depositary shares representing, or options, warrants or
other rights to purchase, securities of Senetek, representing in the aggregate
[***]% or more of the outstanding equity securities of Senetek, or (ii) make any
unsolicited public or confidential offer or proposal to Senetek or its
management or Board of Directors or any member thereof with a view

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

to entering into any acquisition of or combination involving Senetek or any of
its material assets, or (iii) participate in any proxy contest or other process
intended to cause the adoption of any shareholder resolution which has not been
recommended for adoption by the Board of Directors of Senetek.

4.2 Representations and Warranties and Covenants of Senetek. Senetek represents,
warrants and covenants as of the Agreement Date and at all times during the Term
as follows:

4.2.1 Qualifications and Authorization. Senetek is a public limited company duly
organized, validly existing and in good standing under the laws of England, with
full power and authority to conduct its business as it is now conducted and to
enter into and perform this Agreement. Senetek is duly licensed or qualified to
do business and is in good standing in California and each other jurisdiction in
which its operations or ownership of assets in connection with this Agreement
requires such licensing or qualification.

4.2.2 No Conflict or Violation. Neither the execution, delivery or performance
of this Agreement, nor compliance by Senetek with any of the provisions hereof,
will (i) violate or conflict with any provision of the Certificate or Articles
of Association of Senetek, (ii) violate, conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in a
creation of any encumbrance upon any of Senetek's assets under, any of the
terms, conditions or provisions of any material contract, indebtedness, note,
bond, indenture, security or pledge agreement, commitment, license, lease,
franchise, permit, agreement, or other instrument or obligation to which Senetek
is a party, or (iii) violate any statute, rule, regulation, ordinance, code,
order, judgment ruling, writ, injunction, decree or award applicable to Senetek,
except, in the case of each of clauses (i), (ii) and (iii) above, for such
violations, conflicts, breaches, defaults or creations of encumbrances which, in
the aggregate, would not have material adverse effect on the business of Senetek
and its Affiliates taken as a whole or any adverse effect on its ability to
perform this Agreement.

4.2.3 Compliance with Laws. Senetek shall comply and shall require any supplier
and/or subcontractor to comply in all material respects with all Applicable Laws
in its performance of this Agreement.

4.2.4 Intellectual Property. Senetek is the sole and exclusive owner or
otherwise has the right to use and license the Intellectual Property, including
the Patents and the Licensed Trademark, and the Know-How and Documentation, and
has the full and unrestricted right to license them to Licensee in accordance
with this Agreement. Neither Senetek nor any of its Affiliates have any
knowledge of the existence of any patent or patent application, any trademark or
any copyright or any other intellectual property right owned or filed by any
third party that would be infringed by Licensee exercising its licensed rights
or performing its obligations under this Agreement. Except for its agreement
with the Institute of Experimental Botany described in Schedule 4.2.4 pursuant
to which Senetek is licensed under the Patents, neither Senetek nor any of its
Affiliates have entered into any subsisting license agreement with respect to
the Patents, the Licensed Trademark or any other Intellectual Property with
respect to the Territory. Neither Senetek nor any of its Affiliates have
received any threat of, nor are any of them involved in, any claim or dispute
with respect to the Intellectual Property, the Compound or the Products,
including, but not limited to, any claim alleging any injury due to the use of
the Products, or any claim challenging the validity, enforceability or ownership
of any of the Intellectual Property. To the knowledge of Senetek and its
Affiliates, there has not been and is not currently any infringement or
unauthorized use by any third party of any of the Intellectual Property,
including the Patents and the Licensed Trademark, or the Compound or the
Products in the Territory.



--------------------------------------------------------------------------------

4.2.5 Legal Proceedings. There is no action, suit, proceeding or investigation
pending or, to Senetek’s knowledge, currently threatened, against Senetek or any
other company or other person that questions the validity of this Agreement or
the right of Senetek to enter into this Agreement, or to consummate the
transactions contemplated hereby, nor does Senetek have knowledge that there is
any basis for the foregoing. Senetek is not a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any Governmental Entity,
which would adversely affect its rights or obligations hereunder or the
transactions contemplated hereby.

4.2.6 No Broker. Senetek has not retained any finder, broker, agent, financial
advisor or other intermediary in connection with the transactions contemplated
by this Agreement.

4.2.7 Permits. Senetek has and will maintain and will require any of its
contract manufacturers and suppliers to have and maintain during the Term all
permits, licenses and other authorizations required under Applicable Laws to
permit Senetek or its contract manufacturers to continue to manufacture and
package the Products for distribution in the Territory (the “Applicable
Permits”).

4.2.8 Product Compliance; Title. All Products to be manufactured and delivered
to Licensee pursuant to this Agreement, in whatever formulation, dosage form or
packaging, will: (i) conform to the applicable Specifications; (ii) comply with
all Applicable Laws and Applicable Permits and shall not be adulterated or
misbranded; (iii) be manufactured under CGMP conditions in accordance with all
Applicable Laws and Applicable Permits and (iv) upon delivery will convey to
Licensee good title to such Products free and clear of any security interest,
other lien or encumbrance.

4.2.9 No Debarment. Neither Senetek nor any individual or company employed or
engaged by Senetek in connection with any work to be performed under this
Agreement including any contract manufacturers has been debarred under
Section 306(a) or (b) of the United States Federal Food, Drug and Cosmetic Act,
21 U.S.C.§301 et seq., or other Applicable Law, and no debarred individual or
company will in the future be employed or engaged by Senetek or any contract
manufacturer in connection with any work to be performed hereunder.

4.2.10 Suppliers and Subcontractors. Any and all suppliers of any goods or
services used by or on behalf of Senetek in connection with supply, manufacture,
packaging, transport or handling of the Products, in whatever form and including
any component or ingredient thereof, are and shall at all times during the Term
be in compliance with all laws, rules, regulations, orders and similar
requirements, including, without limitation, all Applicable Laws, and possess
all Applicable Permits, in each case as required to manufacture, package,
transport, handle or otherwise deal with of the Product or any component or
ingredient thereof.

4.3 Survival. The representations and warranties made in this Agreement shall
survive the termination of this Agreement for the full period prescribed by the
statute of limitations applicable to claims for the breach of such
representation or warranty. The covenants of the parties made in this Agreement
shall continue in full force and effect after the termination of this Agreement
without limit.



--------------------------------------------------------------------------------

5. CONFIDENTIAL INFORMATION AND ANNOUNCEMENTS

5.1 Senetek Confidential Information. Licensee shall not (a) use Senetek
Confidential Information except to perform its obligations under this Agreement,
or (b) disclose Senetek Confidential Information to any Person (except to its
employees, agents, contractors and sublicensees who reasonably require same for
the purpose hereof, and to such other third parties as required in connection
with any securities offering, financing, merger, acquisition or other corporate
transaction involving Licensee, in each of the foregoing cases to the extent the
recipient is bound to Licensee by obligations as to confidentiality that are at
least as protective of Senetek’s Confidential Information as those contained
herein) without the express written permission of Senetek, unless such
disclosure is required by order of a court of competent jurisdiction.

5.2 Licensee Confidential Information. Senetek shall not (a) use any Licensee
Confidential Information or trade secrets of Licensee except to perform its
obligations under this Agreement, or (b) disclose any Licensee Confidential
Information or trade secrets of Licensee to any third party (except to its
employees, agents, contractors and sublicensees who reasonably require same for
the purpose hereof, and to such other third parties as required in connection
with any securities offering, financing, merger, acquisition or other corporate
transaction involving Senetek, in each of the foregoing cases to the extent the
recipient is bound to Senetek by obligations as to confidentiality that are at
least as protective of Licensee’s Confidential Information as those contained
herein) without the express written permission of Licensee, unless such
disclosure is required by order of a court of competent jurisdiction.

5.3 Announcements. The parties will issue an agreed upon press release upon the
execution of this Agreement for issuance by Senetek. Except for such release and
except as may otherwise be required by law or the listing rules of any exchange
on which either party’s securities may be listed or quoted, for which the
releasing party shall provide prior notice to the other party and the
opportunity to comment on any required disclosure, neither party will disclose
the terms of this Agreement to any third party; provided, however, that each
party may make such disclosure of the terms of this Agreement to its employees,
attorneys, accountants, brokers and agents as is necessary to permit such party
to perform its obligations under this Agreement; provided further that any such
employee, attorney, accountant, broker or agent agrees to maintain the
confidentiality of this Agreement or is otherwise subject to a duty of
confidentiality; and provided further that either party may make such
disclosures of the terms of this Agreement as are necessary to enter into
license and other agreements that do not conflict with the terms of this
Agreement (including, but not limited to, disclosures in connection with any
securities offering, financing, merger, acquisition or other corporate
transaction involving a party). Licensee acknowledges that this Agreement may be
deemed to be a “material contract” as that term is defined by Item 601(b)(10) of
Regulation S-K, and that Senetek may therefore be required to file such document
as an exhibit to reports or registration statements filed under the United
States Securities Act or Securities Exchange Act, provided that Senetek shall
redact commercial terms and file for confidential treatment to the extent
permitted by applicable rules of the United States Securities and Exchange
Commission.

5.4 Release from Restrictions. The restrictions set forth in Sections 5.1 and
5.2 shall not apply to Confidential Information disclosed to the other party
(i) that a party rightfully possessed before it received the information from
the other as evidenced by written documentation; (ii) that subsequently becomes
publicly available through no fault of that party; (iii) that is subsequently
furnished rightfully to that party by a third party that is not an Affiliate and
which is not known to be under restrictions on such disclosure; or (iv) that is
independently developed by an employee, agent or contractor of such party. If a
party is requested to disclose any of the other party’s Confidential Information
pursuant to any judicial or governmental order, the requested party will not
disclose such Confidential Information without first giving the other party
written notice of the request and sufficient opportunity to contest the order
and/or obtain confidential treatment for such disclosure.



--------------------------------------------------------------------------------

5.5 Survival. The provisions of this Article 5 shall survive termination of this
Agreement and continue thereafter for a period of five years (and, with respect
to any information constituting a trade secret of a party, for as long
thereafter as such party maintains such information as a trade secret).

 

6. BOOKS AND RECORDS; DISPUTE RESOLUTION

6.1 Books and Records. Each party shall keep (and shall cause any permitted
contract manufacturer to keep) books and records sufficient to permit the other
party to verify compliance with all of the representations, warranties and
covenants and other provisions contained herein. Such books and records shall be
preserved, for the most recent three (3) year period, during the Term of this
Agreement and for a period not less than three (3) years after its termination.
Each party shall be permitted, within 30 days of its request, to audit the most
recent three (3) years of such books and records (including those of any
contract manufacturer) at a single United States location. Such audit may be
performed by any employee of a party as well as by any attorney or licensed
certified public accountant designated by a party, upon reasonable notice and
during regular business hours. A party shall conduct no more than one such audit
during any Contract Year unless any prior audit showed material breach of a
representation, warranty or covenant, in which event the party may conduct no
more than two audits during the succeeding Contract Year. Each party shall pay
its own costs of conducting any such audit unless it is determined by Final
Adjudication that the party whose books and records were audited was in breach,
in which event the party in breach shall pay all reasonable costs of such audit.

6.2 Disputes. Except as expressly provided in Section 3.3.4, all disputes
between the parties to this Agreement shall be subject to and resolved in
accordance with the terms of Schedule 6.2, which shall be binding on the
parties. During the pendency of a dispute, the parties shall continue to perform
their respective obligations under this Agreement until such time as: (i) the
matter in dispute is finally resolved or (ii) the Agreement it terminated in
accordance with its terms.

 

7. INDEMNIFICATION, INSURANCE AND LIMITS ON LIABILITY

7.1 Indemnification by Licensee. Licensee shall defend, indemnify, and hold
harmless Senetek, its officers, agents, employees and Affiliates (the “Senetek
Indemnitees”) from any loss and from any claim, action, damage, expense or
liability (including defense costs and attorneys’ fees) (collectively, “Claims”)
in connection with any third party claim arising out of or related to: (i) a
breach or alleged breach of any representation, warranty, covenant or other
agreement made by Licensee herein, or (ii) Licensee's or its Affiliates’ or
contractors’ negligence or willful misconduct in the performance of its
obligations hereunder; except, in the cases of each of the preceding clauses
(i) and (ii), insofar as such claims are related to or arise from Senetek's or
its Affiliates or contractor’s negligence or willful misconduct, or breach of
any representation, warranty, covenant or other agreement made by Senetek under
this Agreement.

7.2 Indemnification by Senetek. Senetek shall defend, indemnify, and hold
harmless Licensee, its officers, members, agents, employees and Affiliates and
any sub distributors or sublicensees (the “Licensee Indemnitees”) from any
Claims in connection with any third party claim arising out of or related to:
(i) a breach or alleged breach of any representation, warranty, covenant or
other agreement made by Senetek herein, or (ii) assertion that the marketing,
distribution, sale or use, in accordance with this Agreement, of any Product
infringes the patents or other intellectual property rights



--------------------------------------------------------------------------------

of any third party (other than any such claims arising from Licensee’s use of
any Trademark other than the Licensed Trademark), or (iii) Senetek's or its
Affiliates’ or contractors’ negligence or willful misconduct in the performance
of its obligations hereunder; except in the cases of each of the preceding
clauses (i), (ii) and (iii), insofar as such claims are related to or arise from
Licensee’s or its Affiliates or contractor’s negligence or willful misconduct,
or breach of any representation, warranty, covenant or other agreement made by
Licensee under this Agreement.

7.3 Indemnity Procedures. If any claim or action is asserted that would entitle
a Senetek Indemnitee or Licensee Indemnitee to indemnification pursuant to
either of the foregoing Section 7.1 or Section 7.2 (a “Proceeding”), the party
who seeks indemnification will give written notice thereof to the party from
whom indemnification is sought (the “Indemnitor”) promptly (and in any event
within fifteen (15) calendar days after the service of the citation or summons);
provided, however, that the failure of the party seeking indemnification to give
timely notice hereunder will not affect rights to indemnification hereunder,
except to the extent that Indemnitor demonstrates actual damage caused by such
failure. Indemnitor may elect to direct the defense or settlement of any such
Proceeding by giving written notice to the party seeking indemnification, which
election will be effective immediately upon receipt by the party seeking
indemnification of such written notice of election. The Indemnitor will have the
right to employ counsel reasonably acceptable to the party seeking
indemnification to defend any such Proceeding, or to compromise, settle or
otherwise dispose of the same, if the Indemnitor deems it advisable to do so,
all at the expense of the Indemnitor; provided that the Indemnitor will not
settle, or consent to any entry of judgment in, any Proceeding without obtaining
either: (i) an unconditional release of the party seeking indemnification (and
its Affiliates and each of their respective officers, directors, employees and
agents) from all liability with respect to all claims underlying such
Proceeding; or (ii) the prior written consent of the party seeking
indemnification. A party seeking indemnification will not settle, or consent to
any entry of judgment, in any Proceeding without obtaining the prior written
consent of the Indemnitor. The parties will fully cooperate with each other in
any such Proceeding and will make available to each other any books or records
useful for the defense of any such Proceeding.

7.4 Insurance. Each party shall maintain at its expense commercial general
liability insurance with appropriate riders insuring its performance hereunder
with an insurance company or companies rated at least Best AA in a principal
amount of not less than [***] (US$[***]) per occurrence and [***] (US$[***]) in
the annual aggregate. Each such policy shall name the other party as an
additional insured as its interest may appear. Within thirty (30) calendar days
after the date of this Agreement, each party shall furnish to the other a
certificate evidencing such insurance. Either party may elect to suspend its
performance hereunder until the other party’s insurance is in place and the
certificate of coverage is provided, and may thereafter suspend its performance
if it reasonably believes such insurance is not in place until the other party
provides reasonable assurance that such coverage is in place without any gap in
coverage during the Term and will be maintained as required by this Agreement.

7.5 No Consequential Damages. Except for claims that include consequential
damages paid to third parties that are not Affiliates of an indemnified party,
neither party shall be liable to the other for consequential, incidental,
indirect, special or punitive damages, injury to reputation or similar claims;
provided, however, that nothing in this sentence shall be construed to in any
way limit either party's obligation to pay amounts due to the other party
pursuant to this Agreement. Each party acknowledges and agrees that, but for the
limitations of liability set forth in this Section, the other party would not
have entered into this Agreement upon the terms set forth herein and that such
limitations are a material part of this Agreement.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.6 Recalls. In the event any Product(s) must be recalled or withdrawn from the
Authorized Channel by reason of failure to meet any requirements of law or
otherwise, Licensee shall immediately effect such recall or withdrawal;
provided, however, that if any such recall, withdrawal or other forms of
notification regarding safety risks associated with the Product(s) is a result
of Senetek’s or its contract manufacturer’s negligence, breach of this Agreement
or violation of Applicable Laws, Senetek shall be responsible for all costs
associated therewith.

 

8. INFRINGEMENT

8.1 Notification of Infringement. During the Term, each party shall promptly
advise the other in writing of any infringement, imitation or act by third
parties inconsistent with the ownership of and rights to the Intellectual
Property as represented in this Agreement or any act of unfair competition by
third parties (any of the foregoing shall be referred to as an “infringement”)
relating to any of the Intellectual Property, wherever and whenever such
infringement or act shall come to the attention of such party. If such
infringement occurs during the Term within the Territory, Senetek shall promptly
take such commercially reasonable action as is required to restrain such
infringement or otherwise enforce its and Licensee's rights, and Licensee shall
cooperate fully in such action and, if so requested, shall join as a party to
any appropriate legal proceedings for such purpose, at Senetek's expense except
in the case that such infringement involves a Trademark other than the Licensed
Trademarks, in which case, Licensee shall promptly take such action and Senetek
shall cooperate and, if so requested join as a party. If within 30 days after
the party responsible for taking action, as provided above, becomes aware of
such infringement, such party fails to commence appropriate and diligent action
with respect to such infringement, the other party shall have the right, to the
extent permitted by law, to institute an action for infringement at its own
expense, and in its own name, or in the name of any of its Affiliates and the
right to enforce, collect and retain any judgment thereon, and the party
responsible for taking action shall cooperate fully in such action and, if so
requested, shall join as a party to any appropriate legal proceedings for such
purpose, at the other party’s expense.

8.2 Recovery. Except as expressly provided in Section 8.1 above, any recovery by
either party as a result of any claim, demand, litigation or other action
contemplated by Section 8.1 or any settlement thereof shall first be used to
reimburse each party for the reasonable costs of the action borne by such party
(or, if the recovery is less than the aggregate costs of such action, shall be
distributed between the parties in proportion to the costs of the action borne
by each of the parties), with the remaining amount, if any, to be shared as
follows: (i) to the extent that the infringement occurred within the Authorized
Channel in the Territory during the first Contract Year, Senetek shall be
entitled to recover the infringer's selling price on the number of units of
infringing products sold by the infringer and Senetek and Licensee shall share
the balance equally, (ii) to the extent that the infringement occurred within
the Authorized Channel in the Territory after the first Contract Year, Senetek
and Licensee shall share the balance equally, (iii) to the extent that the
infringement occurred outside the Authorized Channel but in the Territory,
Senetek shall be entitled to recover the infringer's selling price on the number
of units of infringing products sold by the infringer and Senetek and Licensee
shall share the balance equally, and (iv) to the extent that the infringement
occurred outside the Territory, Senetek shall be entitled to retain the full
amount.

 

9. TERM AND TERMINATION

9.1 Term. The term of this Agreement shall be the Term as defined in Article 1
unless terminated earlier than therein as provided in this Agreement.



--------------------------------------------------------------------------------

9.2 Termination for Cause. Each party shall have the right to terminate this
Agreement at any time upon written notice to the other in the event (i) the
other party is in material breach of any of its representations or fails to
perform any material obligation and such failure continues for a period of 60
days with respect to a payment failure or, with respect to any other failure,
such failure continues for a period of 90 days after notice thereof or (ii) the
other party is declared insolvent or bankrupt by a court of competent
jurisdiction, or a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party, or the other party makes or executes
any assignment for the benefit of creditors.

9.3 Bankruptcy of Senetek. The parties hereby agree that licenses under this
Agreement are licenses of intellectual property as defined in Section 101(35A)
(formerly Section 101(56)) of the Bankruptcy Code, and that this license
agreement is governed by Section 365(n) of the Bankruptcy Code. Senetek hereby
agrees that in the event this Agreement is assigned to any third party in any
bankruptcy action by Senetek, such assignee must assume all of Senetek’s
obligations under this Agreement.

9.4 Effects of Termination. Upon any termination of this Agreement, Licensee
shall have no right of any kind with respect to the Intellectual Property
(including without limitation the Patents) or the Documentation or Confidential
Information other than the right to complete the sale of Products in the
rightful possession of Licensee or its Affiliates subject to payment of the Net
Sales remittances to Senetek as provided in Section 3.8.2 hereof and Licensee
shall return to Senetek all documentation in its possession or control with
respect to all of the foregoing together with a copy of a list of trade accounts
to which any sales of Products were made in the twelve month period prior to the
date of termination. Senetek shall have no right of any kind to the Trademark
which shall remain the sole and exclusive property of Licensee.

 

10. MISCELLANEOUS

10.1 Method of Payments. All payments due under this Agreement shall be paid in
U.S. Dollars by wire transfer of immediately available funds and any late
payments shall be subject to a handling charge of [***] ([***]%) per month from
the due date until the date of payment.

10.2 Taxes. All taxes due with respect to the sales of Products by Licensee
shall be paid by it or its customers.

10.3 No Joint Venture. It is not the intent of the parties hereto to form any
partnership or joint venture. Each party shall, in relation to its obligations
hereunder, act as an independent contractor, and nothing in this Agreement shall
be construed to give either party the power or authority to act for, bind or
commit the other.

10.4 Governing Law. This Agreement, and any and all disputes arising from or
relating to this Agreement, shall be governed by and interpreted in accordance
with the laws of the State of Delaware (regardless of that or any other
jurisdiction’s choice of law principles).

10.5 No Assignment. Neither party to this Agreement may assign its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement; provided, however, that either party may assign its
rights to an Affiliate or to any successor by merger, consolidation, sale of
stock or other equity interests or the sale of substantially all of the assets
of such party. Except as expressly provided herein, Licensee may not sub-license
any of its rights hereunder

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

without the prior written consent of Senetek, which consent shall not be
unreasonably withheld. Any permitted sublicense shall require that the
sub-licensee agree in writing to comply with terms and conditions that do not
conflict with those contained in this Agreement.

10.6 Force Majeure. Neither party hereto shall be liable to the other in damages
for, nor shall this Agreement be terminable by reason of, any delay or default
in such party’s performance hereunder if such delay or default is caused by
conditions beyond such party’s reasonable ability to foresee and control, such
as acts of God, regulation or law or other action of any government or any
agency thereof, war, insurrection, civil commotion, destruction of production
facilities or materials by earthquake, fire, flood or storm, or failure of
public utilities or common carriers. Each party hereto agrees to promptly notify
the other party of any event of force majeure under this Section 10.6 and to
employ commercial best efforts towards prompt resumption of its performance
hereunder if such performance is delayed or interrupted by reason of such event.

10.7 Notices. Unless otherwise provided herein, any notice required or permitted
to be given hereunder (a “Notice”) shall be mailed by certified mail or
generally recognized express courier service with signature required for
delivery, postage prepaid, or delivered by hand to the party to whom such Notice
is required or permitted to be given hereunder, at such party’s address first
set forth above or at such other address as the party may have designated by
Notice hereunder. If mailed, any such Notice shall be deemed to have been given
as of the date of receipt, as evidenced by the date appearing on the delivery
notice. If delivered by hand, any such Notice shall be deemed to have been given
when received by the party or agent of such party to whom such Notice is given,
as evidenced by written and dated receipt of the receiving party. Such Notice
shall be delivered to the party to receive Notice at its address first set forth
above, to the attention of the officer executing this Agreement, unless such
party shall have changed the address or person to receive the same by Notice in
accordance herewith.

10.8 Survival. The provisions of Article 4, Article 5, Article 6, Article 7,
Article 8, Section 9.4, and Article 10 shall survive termination and remain in
effect after expiration or termination of this Agreement in accordance with
their terms.

10.9 Captions. The captions in this Agreement are solely for convenience of
reference and shall not be used for purposes of interpreting or construing the
provisions hereof.

10.10 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

10.11 Waiver. No failure on the part of any party hereto to exercise, and no
delay in exercising, any right, privilege or power hereunder shall operate as a
waiver or relinquishment thereof; nor shall any single or partial exercise by
any party hereto of any right, privilege or power hereunder preclude any other
or further exercise thereof, or the exercise of any other right, privilege or
power.

10.12 Entire Agreement. This Agreement together with its Schedules constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter of this Agreement and shall supersede any prior
agreements, negotiations, understandings, representations,



--------------------------------------------------------------------------------

statements and writings relating thereto. This Agreement may not be amended or
modified except in a writing signed by a duly authorized officer of the party
against whom enforcement of such amendment is sought.

10.13 Counterparts. This Agreement may be executed in one or more counterparts
by exchange of facsimile copies of signature pages, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.

10.14 Document Preparation. The parties acknowledge that this Agreement is a
product of extensive negotiations and that no inference should be drawn
regarding the preparation of this document.

Wherefore, to evidence this Agreement, the parties have caused their duly
authorized representatives to execute this Agreement as of the Agreement Date.

 

TRIAX AESTHETICS, LLC, a Delaware limited liability company By:  

 

Name:   Leonard Mazur Title:   Manager Date:   By:  

 

Name:   Joseph Krivulka Title:   Manager Date:   SENETEK PLC By:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

SCHEDULE 1.9

DESCRIPTION OF THE COMPOUND



--------------------------------------------------------------------------------

SCHEDULE 1.24A

PACKAGING SPECIFICATIONS



--------------------------------------------------------------------------------

SCHEDULE 1.25

THE PATENTS



--------------------------------------------------------------------------------

SCHEDULE 1.26

PRODUCT SPECIFICATIONS

[Technical specifications to come]

Senetek has completed development of the Base Products.



--------------------------------------------------------------------------------

SCHEDULE 3.8.2

Monthly and Yearly Sales Report

 

SALES    A    B    C    D    A-B-C-D

SKU

   Product   

Gross
Delivery

– Unit

Sales

  

Dollar

Sales

  

Discounts

&

Charges

  

Allow-

ances

   Other
Charges    Net Sales                                                Total    $
                        $                         $                         $
                        $                                                       
                              E

 

RETURNS

SKU

   Product    Unit
Returns    Net Returns                    Total    $                           
                  F

Other Adjustments (Explain)

                      $                                              G         
   

Amount Due Senetek

   $                           E-F (+/-) G

Monthly and Yearly Product Inventory Report

 

        H    I    J    K    L    M    *

SKU

 

Product

 

Beginning
Inventory

   Product
In    Unit
Sales    Unit
Returns    Scrap    Other    Ending
Inventory

 

--------------------------------------------------------------------------------

* H+I-J+K-L (+/-) M



--------------------------------------------------------------------------------

SCHEDULE 4.2.4

DESCRIPTION OF IEB AGREEMENT

Senetek is a party to an Agreement on Cooperative Research and Development with
the Institute of Experimental Botany, Academy of Sciences of the Czech Republic
dated as of June 6, 2003, as amended October 18, 2004 and December 6, 2005,
pursuant to which Senetek is licensed to practice the Patents and to sublicense
the practice of the Patents.



--------------------------------------------------------------------------------

SCHEDULE 6.2

DISPUTE RESOLUTION

Any dispute between the parties arising out of or relating to this Agreement,
including with respect to the interpretation of any provision of this Agreement
or with respect to the performance by either party, shall be resolved as
provided in this Schedule.

 

  (a) Informal Dispute Resolution.

The parties shall in good faith first attempt to resolve their dispute on an
informal basis through discussions between a designated representative of each
party, as follows. Either party may initiate this informal resolution process
(the “Disputing Party”) by sending a notice to the other party outlining to such
other party the nature of the dispute and the name and contact information of
the officer of the Disputing Party who shall act as its designated
representative. Within (7) days of receipt of such notice, the receiving party
shall by notice designate an officer who shall act as that party’s designated
representative. The designated representatives shall meet at a mutually
acceptable time and place within fourteen (14) days of the date the initial
notice was received and thereafter as often as they reasonably deem necessary.
No communication made during this period between the parties concerning the
dispute may be used by either party in any subsequent proceeding for any reason.

 

  (b) Arbitration.

If the parties are unable to resolve the dispute informally, within twenty-one
(21) days of the date the initial notice was received, either party may commence
a mandatory and binding arbitration concerning such dispute, in accordance with
the following procedures:

(i) Selection of Arbitrator. The party making demand for arbitration (the
“Demanding Party”) shall notify the American Arbitration Association (the “AAA”)
and the other party in writing describing in reasonable detail the nature of the
dispute (the “Demand for Arbitration”), and shall request that the AAA furnish a
list of five (5) possible arbitrators who shall have substantial experience in
the area of patent licensing and shall otherwise be qualified to competently
address the issues presented. Each party shall have fifteen (15) days to reject
two (2) of the proposed arbitrators. If only one individual has not been so
rejected, he or she shall serve as arbitrator. If two (2) or more individuals
have not been so rejected, then the parties shall promptly mutually select the
arbitrator from the remaining pool of possible arbitrators; provided, however,
that if the parties are unable to agree on such selection within ten (10) days
after notification by the AAA of the need to make such selection, then the AAA
shall select the arbitrator from the remaining pool of possible arbitrators.

(ii) Conduct of Arbitration.

(A) The arbitrator shall allow reasonable discovery in the forms permitted by
the United States Federal Rules of Civil Procedure, consistent with the purpose
of the arbitration. Such discovery shall be completed no later than sixty
(60) days following the appointment of the arbitrator.

(B) Following the conclusion of the discovery period, the arbitration hearing
shall be commenced promptly and conducted expeditiously, with each of the
parties being limited to no more than a total of five (5) business days for the
presentation of its case, including any rebuttal or cross-examination. Unless
otherwise agreed by the parties, the



--------------------------------------------------------------------------------

arbitration hearing shall be conducted on consecutive business days. Strict
rules of evidence shall not be applied in the arbitration hearing. The
arbitrator shall control the presentation of evidence and accord it such weight
as the arbitrator deems appropriate. Cross-examination of witnesses and rebuttal
testimony may be permitted.

(C) Each party may submit one pre-arbitration brief (of not more than twenty
(20) pages (excluding exhibits)), and a list of proposed witnesses setting forth
a brief summary of their testimony, no later than five (5) days prior to the
commencement of the arbitration hearing, and may also submit one
post-arbitration hearing brief (of not more than ten (10) pages (excluding
exhibits)) no later than five (5) days after the close of the arbitration
hearing. A copy of any brief or document submitted to the arbitrator shall also
be served on the other party.

(D) The arbitrator shall have no power or authority to amend or disregard any
provision of this Schedule or any other provision of the Agreement (in
particular, the arbitrator shall not have the authority to exclude the right of
a party to terminate the Agreement when a party would otherwise have such rights
or to assess damages in excess of or different than those provided under the
Agreement).

(E) Except when a conflict exists between the terms of the Agreement and the
rules of commercial arbitration of the AAA in effect at the time of arbitration,
the arbitrator shall use the rules of commercial arbitration of the AAA in
effect at the time of the arbitration.

(iii) Replacement of Arbitrator. Should the arbitrator refuse or be unable to
proceed with arbitration proceedings as called for by this Schedule, such
arbitrator shall be replaced by an arbitrator selected according to the
procedures stated above.

(iv) Authority of Arbitrator to Rule. The parties hereby agree and consent that
the arbitrator shall be fully authorized and empowered to (i) permit and rule on
motions of summary judgment made by either of the parties and (ii) award
injunctive relief. The ruling of the arbitrator, including on any motion of
summary judgment or concerning any award of injunctive relief, shall be final
and binding on the parties, and may be confirmed in any court of competent
jurisdiction.

(v) Findings and Conclusions. The arbitrator rendering judgment upon disputes
between the parties may prepare and distribute to the parties a writing
describing the findings of fact and conclusions of law relevant to the judgment
and award and containing an opinion setting forth the reasons for the giving or
denial of any award.

The award of the arbitrator shall be final and binding on the parties, and
judgment thereon may be entered in a court of competent jurisdiction.

(vi) Place of Arbitration. Arbitration, including any necessary hearings
hereunder, shall be held in New Jersey. If the parties agree, arbitration
hearings may be held in another location.

(vii) Time of the Essence. The arbitrator is instructed that time is of the
essence in the arbitration proceeding, and that the arbitrator shall have the
right and authority to issue monetary sanctions against either of the parties
if, upon a showing of good cause, that party is



--------------------------------------------------------------------------------

unreasonably delaying the proceeding. The arbitrator shall render his or her
judgment or award within fifteen (15) days following the conclusion of the
hearing. Recognizing the express desire of the parties for an expeditious means
of dispute resolution, the arbitrator shall limit or allow the parties to expand
the scope of discovery as may be reasonable under the circumstances. In no event
shall the period of time from the date of delivery to the other party of a
party’s demand for arbitration to the arbitrator’s rendering of his or her
judgment exceed one hundred eighty (180) days.

(viii) Confidentiality. The parties agree that the existence of a dispute, any
efforts or proceedings to resolve a dispute, whether informal or pursuant to
arbitration, and any rulings or decisions issued by the arbitrator pursuant to
this Schedule, shall be held in confidence in accordance with the terms and
conditions of this Agreement.

(ix) Costs and Expenses. The parties shall jointly and equally pay the expenses
of the arbitrator and administrative costs assessed by the AAA.

 

  (c) Litigation.

(i) Immediate Injunctive Relief. The parties agree that the only circumstance in
which disputes between them shall not be subject to the arbitration provisions
of this Schedule is when a party makes a good faith determination that it needs
and is entitled to receive a temporary restraining order or other emergency
injunctive relief in order to protect its interest during the pendency of an
arbitration proceeding. If a party files a pleading with a court seeking
immediate injunctive relief and this pleading is challenged by the other party
and the injunctive relief sought is not awarded in substantial part, the party
filing the pleading seeking immediate injunctive relief shall pay all of the
costs and attorneys’ fees of the party successfully challenging the pleading.

(ii) Jurisdiction. The parties irrevocably submit and consent to exclusive
jurisdiction and venue in the state and federal courts located in Delaware, and
the appellate courts thereof, for all litigation that may be brought, subject to
the requirement for arbitration hereunder, arising out of or relating to this
Agreement, including with respect to the interpretation of any provision of this
Agreement or with respect to the performance by either party.

 

  (d) Governing Law.

Disputes subject to this Schedule, and all proceedings to resolve such disputes,
shall be governed by and proceed in accordance with, the laws of the
jurisdiction whose laws govern the Agreement.

 

  (e) Continued Performance

During the pendency of any bona fide dispute involving an alleged breach, the
parties shall continue to perform their respective obligations under this
Agreement until such time as (i) the dispute is finally resolved or (ii) this
Agreement is terminated in accordance with its terms>